IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0217
                             Filed October 26, 2016


BRIAN DAVID BIRKENHOLZ,
     Petitioner-Appellant,

vs.

IOWA DEPARTMENT OF TRANSPORTATION, MOTOR VEHICLE DIVISION,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Jeanie K. Vaudt,

Judge.




      Brian Birkenholz appeals from the district court’s dismissal of his petition

for judicial review concerning his driver’s license revocation. AFFIRMED.




      Grant C. Gangestad of Gourley, Rehkemper & Lindholm, P.L.C., West

Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Michelle E. Rabe, Assistant

Attorney General, for appellee.




      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                          2


DOYLE, Judge.

       Brian Birkenholz appeals from the district court’s dismissal of his petition

for judicial review concerning his driver’s license revocation by the Iowa

Department of Transportation. The district court concluded Birkenholz failed to

file his petition for judicial review within thirty days of the agency’s final decision

as mandated by Iowa Code section 17A.19(3) (2015).

       After a careful review of the record, the briefs of the parties, and the

district court’s thorough and well-reasoned ruling, we conclude the district court’s

ruling dismissing Birkenholz’s petition should be affirmed without opinion

pursuant to Iowa Rule of Appellate Procedure 6.1203 (a), (c), and (d).

       AFFIRMED.